DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record e.g., US 20200261799 A1 teaches creating a shared coordinate space in an augmented reality session between a first user gaming device and a second user gaming device, comprising: a computer comprising a processor and a memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the computer to: by the second user gaming device: perform augmented reality tracking to establish a relative coordinate space of the second user gaming device; recognize a spatial alignment image displayed on the first user gaming device and receive an identifier of the augmented reality session; record a location of the second user gaming device within the coordinate space of the second user gaming device and a timestamp associated with a clock of the second user gaming device associated with recognition of the spatial alignment image; send a request for information to the first user gaming device, the request including the timestamp; in response to the request, receive information from the first user gaming device comprising the first user gaming device's location within a relative coordinate space of first user gaming device at or about the timestamp, and, a spatial origin of the first user gaming device; calculate an offset between the coordinate space of the second user gaming device and the coordinate space of the first user gaming device to create the shared coordinate space based, at least in part, upon the received information; and utilize the shared coordinate space and the identifier to display the augmented reality session.
US 20170169612 A1 teaches a method for alignment and distortion correction for augmented reality systems is disclosed. The method generally includes receiving a target position input, translating the target position input into a pixel position while considering a number of dynamic error factor inputs in real time, generating a graphic output, and correcting the graphic output for image distortion based on a number of dynamic and static error factor inputs in real time such that when the graphic output is projected, an image appears within an operator's FOV aligned with its intended real-world target and displayed substantially free of distortion.
 	However, the prior art of record does not specifically appear to teach a leadspace and followspace coordinate system as they appear to be defined by the Applicant’s disclosure. Furthermore, the noted prior art does not teach receiving an explicit alignment request, the alignment request including first 3D spatial data defined in a leadSpace coordinate system having a leadSpace origin; identify stored second 3D spatial data that is associated with the first 3D spatial data and s defined in a followSpace coordinate system that is not aligned to the leadSpace and has an origin that is not the same as the leadSpace origin; based on the first and second 3D spatial data, determine parameters to align the followSpace coordinate system to the leadSpace coordinate system; and returning a reply to the alignment request that includes the determined parameters.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/            Primary Examiner, Art Unit 2646